Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 26, the term “sheet-like” in claim 26 renders the claims indefinite. It is not clear what is meant by the phrase or what would be considered “like” a sheet. The term “sheet-like” is not defined by the claims or specification and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the scope of the claim is confusing given that it is not clear what is meant by “a quality standard” or what types of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-21 and 24-26 are rejectedTaketa et al. (US 8329280 B2) in view of Bongiovanni et al. (US 2010/0222461 A1).
Regarding Claim 14, Taketa et al discloses a molding material, comprising a chopped fiber bundles and a matrix resin, wherein the aggregate of the chopped fiber bundles is in a form of a sheet (Col 4, lines 42-47) and the chopped fiber bundles are made by chopping a prepreg, comprising a reinforcing fiber sheet and a resin matrix (Col 5, line 63-Col 6, line 21). Taketa et al. further discloses bonding the chopped fiber bundles together (Col 6, lines 45-55) using a heat press (Col 33, lines 11-12).
Taketa et al. does not disclose the prepreg having a cure extent of 30% to 50%.
Bongiovanni et al. discloses prepregs with a cure degree of 30-36% (para 0132; Fig 4A); this partial curing enables the prepreg to maintain its shape, without distortion (0037).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Taketa et al. to incorporate the teachings of Bongiovanni et al. and cure the prepreg to a cure extent of 30-36% before chopping. Doing so would allow the chopped prepreg to maintain its shape without distortion.
Regarding Claim 15, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. Taketa et al. 
Regarding Claim 16, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. Taketa et al. further discloses the chopped fiber bundle has a transition segment in which the number of the reinforced fibers increases toward the central part of the chopped fiber bundle in the aligned direction of the reinforced fibers with both ends in the aligned of the reinforced fibers in the chopped fiber bundle being a starting point (Abstract).
Regarding Claim 17, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. Taketa et al. further discloses the fiber bundles chopped at an angle of 2° to 30° with respect to the arranging direction of the reinforcing fiber (Col 4, lines 17-26). 
Regarding Claim 18, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. Taketa et al. further discloses the length of each of the reinforced fibers is in the range of 5 to 100 mm (Abstract).
Regarding Claim 19, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. Taketa et al. 
Regarding Claim 20, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. Taketa et al. further discloses the chopped fiber bundles have a maximum width to maximum thickness ratio of 20 to 400 (Col 4, lines 9-16).
Regarding Claim 21, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. While there is no disclosure that the resin sheet of Taketa et al. in view of Bongiovanni et al. meets the tensile strength as presently claimed, given that Taketa et al. in view of Bongiovanni et al. discloses resin sheet including reinforcing fiber identical to that used in the present invention, it is clear that the resin sheet would inherently satisfy the tensile strength relationships.
Regarding Claims 24 and 25, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. Taketa et al. further discloses the weight per unit area of the chopped fiber bundle is 1000 g/m2 (Col 35, lines 4-5), but does not disclose an average basis weight or minimum basis weight of the resin sheet as claimed. However, it would 
Regarding Claim 26, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. Although Taketa et al. in view of Bongiovanni et al. does not disclose the prepreg being a cut-out remnant piece left after cutting shaped products out of a sheet-like prepreg or a recycled material that does not meet a quality standard when the resin of the prepreg is cured, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Taketa et al. in view of Bongiovanni et al. meets the requirements of the claimed resin sheet, Taketa et al. in view of Bongiovanni et al. clearly meet the requirements of present claims.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Taketa et al. in view of Bongiovanni et al. as applied to claim 14 above, and further in view of Tosaka et al.  (WO 2017/122819 - using US 2019/0021175 A1 as an equivalent English translation).
Regarding Claims 22 and 23, Taketa et al. in view of Bongiovanni et al. discloses all the limitation of the present invention according to Claim 14 above, but does not disclose a surface layer having a thickness of 100 µm or more and less than 1000 µm, wherein the resin layer contains the thermosetting resin.
Tosaka et al. discloses a prepreg comprising fiber substrate layers and one or more resin composition layers (para 0042, 0103) wherein the resin of the resin composition layers is the same as the resin in the fiber substrate layers (para 0106), which is a thermosetting resin such as epoxy (para 0056). The resin layers have a thickness of 10 to 200 µm, which is preferable from the viewpoint of 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Taketa et al. in view of Bongiovanni et al. to incorporate the teachings of Tosaka et al. and produce a resin sheet as claimed having resin layers, including a surface layer, having a thickness as claimed and comprising the thermosetting resin of the prepreg. Doing so would be preferable from a viewpoint of moldability and workability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787